Kane, J. (dissenting).
The suppression hearing and trial herein were conducted in October of 1978, more than a year before the Court of Appeals held in People v Samuels (49 NY2d 218) that, after a criminal action has been commenced, related inculpatory statements made in the absence of counsel must be suppressed. Thus, neither the trial court nor the parties were particularly concerned about whether the instant felony complaint was filed before or after defendant confessed his participation in this brutal murder, and no specific finding was made on that issue. Since the Samuels ruling must be applied on this direct appeal (People v Pepper, 53 NY2d 213), the majority correctly examines that question, but, in our opinion, reaches a totally unwarranted conclusion. While the record does indicate that a felony complaint was filed and an arrest warrant based thereon was issued on December 1,1977, the date of defendant’s confession, the precise sequence of events is far from certain. The State Police investigators who traveled to the Boston area and questioned defendánt plainly did not have any warrant in their possession. Indeed, as the majority notes, it was delivered late that afternoon by another officer. Given the times which are known, the criminal action was probably commenced before defendant incriminated himself and it was probably initiated by the same police agency responsible for his interrogation (see People v Bartolomeo, 53 NY2d 225), yet such inferences are hardly acceptable substitutes for readily available proof. The record, in short, is not sufficiently conclusive on this critical point to justify a factual finding by this court. Determination of the appeal should be withheld and the matter remitted to the trial court for further development of the pertinent circumstances. Lastly, an inculpatory statement obtained in violation of Samuels may not be used in a New York Court because it offends against the New York State Constitition. No finding was made that the Boston police delayed in taking defendant to a *689court in deference to New York authorities, and the majority’s gratuitous remark to that effect is both unnecessary and inappropriate to its resolution of this appeal.